Citation Nr: 1815068	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to death and indemnity compensation (DIC) benefits under 38 U.S.C.   § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1968. He died in 2007, and the appellant was the custodian of the Veteran's child who, at the time of the Veteran's death and the filing of the claim, was a minor.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The case was remanded in October 2015 and June 2017 for evidentiary development. All actions ordered by the remands have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's cause of death by metastasized lung cancer was proximately caused by the fault of the Milwaukee VA Medical Center (VAMC) between December 2006 and June 2007 when it provided post-operative care following the Veteran's October 2006 jaw surgery and when it failed to detect and diagnosis the Veteran's lung cancer.




CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment have not been met. 38 U.S.C. § 1151 (a) (1) (B) (West 2014); 38 C.F.R. § 3.102, 3.361.


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation and DIC shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C. § 1151 (a) (West 2014); see also Viegas v. Shinseki, 705 F.3d 1374, 1377-78   (Fed. Cir. 2013) ("Section 1151 thus contains two causation elements; a Veteran's disability must not only be 'caused by' the hospital care or medical treatment he received from the VA, but also must be 'proximately caused' by the VA's 'fault' or an unforeseen 'event'"). To establish causation of a death, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's death. Merely showing that a Veteran received VA care, treatment or examination and that the Veteran died does not establish causation. 38 C.F.R.          § 3.361 (c) (1) (2017).

The Appellant advances two theories of entitlement under § 1151. First, she argues that the Milwaukee VAMC did not provide the proper standard of care when it replaced the Veteran's mandibular trach line in contradiction to the post-operative orders from Froedtert Hospital. The Appellant contends that, starting with the early removal of a sutured trach line, and including poor care provided by at least one nurse who was not cleaning the wound, the Veteran's recently reconstructed jaw became infected, requiring three additional surgeries and weakening the Veteran's overall ability to fight any further diagnosed diseases. 

The Appellant's second theory under § 1151 is that the Milwaukee VAMC was negligent in failing to follow up on Froedtert Hospital's observation of a "density" on the Veteran's left lung. The Appellant contends this failure to adequately follow up on the October 2006 notes from Froedtert Hospital resulted in a failure to diagnose the Veteran with lung cancer early enough to allow him and his family to make necessary treatment decisions. The Veteran died of metastasized lung cancer in mid-2007.

The Veteran had reconstructive jaw surgery for mandibular cancer at Froedtert Hospital in early-October 2006, and was transferred to the Milwaukee VAMC for continuation of his post-operative care. Notes from Froedtert Hospital indicated that the Veteran's trach line should not be replaced with trach ties because his trach was sutured. In addition, Froedtert Hospital noted a "density" on the Veteran's left lung that indicated chronic obstructive pulmonary disease, but that because they did not have prior x-rays to compare against, they could not confirm if the condition was acute or chronic. The Milwaukee VAMC found no radiographic evidence of an acute pulmonary disease in a late-October 2006 x-ray, and an early-December 2006 chest x-ray showed normal lungs. An x-ray was taken in late-December 2006 in order to confirm the placement of the final trach line, but this x-ray was insufficient to observe the Veteran's lungs. No additional x-rays were taken prior to the Veteran's discharge in January 2007. 

The Veteran's lungs appeared normal in a May 2007 follow-up examination with Infectious Diseases, where the Veteran's lungs were clear and without wheezes. In June 2007, the Veteran reported to the Hartford Hospital Emergency Department after his trach tube fell out. A chest x-ray showed multiple nodules of the lungs, consistent with metastatic disease of the lungs, and elevated calcium levels. The Veteran reported to Milwaukee VAMC four days later for follow-up treatment, where a CT scan of the Veteran's lungs showed a large right apical pulmonary mass and innumerable metastases throughout the lungs. The Veteran passed away five weeks later of metastatic lung cancer. 

The Board requested medical opinions regarding the standard of care provided to the Veteran in relation to both theories of entitlement.

In January 2009, the Board received an opinion on the standard of care provided to the Veteran with regards to his post-operative trach care. The examiner noted that the "trach care was appropriate" and that he did not see any evidence that the trach care "hastened or any way caused his death." The examiner opined there was "no error" on the part of the Milwaukee VAMC.  

In April 2010, the Board received an opinion regarding the standard of care provided to the Veteran with regards to his lung cancer diagnosis. The examiner noted that the early-December 2006 chest x-rays showed a "clear chest" and that there was no evidence in the record to suggest that the Veteran needed an additional chest x-ray to re-evaluate a lung condition. The examiner also noted the late-December 2006 x-ray was adequate for its purpose, which was to confirm the placement of the trach line. The examiner also noted that an additional x-ray would not have likely led to a diagnosis of lung cancer, as the Veteran had not begun to demonstrate significant weight loss or increased calcium levels. The examiner opined there was "no error" by the Milwaukee VAMC.

In June 2016, the Board received an expert opinion from an otolaryngologist with a sub-specialty in head and neck surgeries. The examiner opined because there were no reports of mucous plugging, lack of suctioning, or lack of wound care, there was no evidence that the Veteran was given improper trach care. In addition, the examiner opined that since the Veteran had two chest x-rays taken in October without evidence of a new lung mass, the standard of care provided for "disease surveillance" of a new, secondary cancer was sufficient. 

In September 2017, the Board received an additional opinion on the standard of care with regards to the Veteran's lung cancer diagnosis. The examiner opined that the "treatment the veteran received in connection with his lung cancer was less likely as not the result of carelessness, negligence, lack of proper skills, error(s) in judgment, or similar instance of fault." He noted that the Veteran did not demonstrate respiratory issues at his January 2007 discharge that would have necessitated additional chest x-rays or at his May 2007 Infectious Disease examination, which indicated clear lungs and no wheezing. The examiner noted the Veteran received "excellent inpatient and outpatient care" from the Milwaukee VAMC, including "the care the veteran received in connection with his lung cancer."

The Appellant's claim is denied. The probative medical evidence indicates the Milwaukee VAMC did not cause or proximately cause the Veteran's death.

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 for cause of the Veteran's death is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


